NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              BENJAMIN C. GODWIN,
                Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2015-7099
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-1245, Judge Margaret C.
Bartley.
               ______________________

              Decided: November 10, 2015
                ______________________

   BENJAMIN C. GODWIN, Glen Burnie, MD, pro se.

    JANA MOSES, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, for respondent-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., ALLISON
KIDD-MILLER; Y. KEN LEE, MEGHAN D. ALPHONSO, Office
of General Counsel, United States Department of Veter-
ans Affairs, Washington, DC.
2                                      GODWIN   v. MCDONALD



                 ______________________

       Before DYK, MOORE, and STOLL, Circuit Judges.
PER CURIAM
        Benjamin C. Godwin appeals from a decision of
the United States Court of Appeals for Veterans Claims
(“Veterans Court”) denying Mr. Godwin’s petition for a
writ of mandamus. We affirm.
                       BACKGROUND
     In August 2004, Mr. Godwin filed a claim for special
monthly compensation for loss of use of a foot. The re-
gional office and, on appeal, the Board denied the claim.
In June 2013, the Veterans Court vacated the Board
decision and remanded the case back to the Board so that
it could provide an adequate statement of reasons or
bases. Specifically, the Veterans Court found that
“[a]lthough the Board mentioned [a] March 2010 VA
[medical] examination, it did not expressly discuss the
[examiner’s] statements.” App. 26. On remand, the Board
issued a decision finding that the record contained insuffi-
cient evidence for it to decide the special monthly com-
pensation claim and remanded to the regional office to
schedule a new VA medical examination.
    On March 2015, Mr. Godwin filed a petition for a writ
of mandamus in the Veterans Court, arguing that order-
ing a new medical examination was contrary to the court’s
June 2013 decision and that the original record was
adequate to adjudicate his claim. The Veterans Court
denied Mr. Godwin’s petition. Mr. Godwin appeals. We
have jurisdiction under 38 U.S.C. § 7292. See Beasley v.
Shinseki, 709 F.3d 1154, 1157 (Fed. Cir. 2013), cert.
denied, 134 S. Ct. 679 (2013); Lamb v. Principi, 284 F.3d
1378, 1381–82 (Fed. Cir. 2002). We review the denial of a
petition for a writ of mandamus by the Veterans Court for
abuse of discretion. Lamb, 284 F.3d at 1384.
GODWIN   v. MCDONALD                                       3



                        DISCUSSION
    The writ of mandamus is a “drastic and extraordi-
nary” remedy, appropriate only in “exceptional circum-
stances amounting to a judicial usurpation of power . . . or
a clear abuse of discretion.” Cheney v. U.S. Dist. Court,
542 U.S. 367, 380 (2004) (quotation marks and citations
omitted). In order to issue the writ, a court must be satis-
fied that three conditions are met: (1) the party seeking
issuance of the writ must have no other adequate means
to attain the relief he desires; (2) the petitioner has shown
that his right to issuance of the writ is clear and indisput-
able; and (3) the writ is appropriate under the circum-
stances. Id.
    The Veterans Court held that Mr. Godwin failed to
demonstrate a clear and indisputable entitlement to the
writ because, contrary to Mr. Godwin’s argument, the
June 2013 decision “did not declare that the evidence
already of record was sufficient to decide the [special
monthly compensation] claim or prohibit the Board from
engaging in any further development it deemed necessary
to decide the claim.” App. 2. The Veterans Court also
stated that “[t]o the extent that Mr. Godwin disagrees
that further evidence is necessary to decide the [special
monthly compensation] claim, he may raise those con-
cerns with the VA and . . . challenge any subsequent
adverse VA decision via the traditional appeals process.”
App. 2–3 (citing Cheney, 542 U.S. at 380–81). We find no
error in the Veterans Court’s decision and conclude that
the Veterans Court did not abuse its discretion in denying
the petition for a writ of mandamus.
                       AFFIRMED
                           COSTS
    No costs.